The opinion of the court was delivered by
Mare, J.
Barringer brought suit in a justice’s court of the parish of Jefferson against the “steamboat Jatau, captain, and owners,” and caused the boat to be provisionally seized. A judgment was rendered in favor of the plaintiff, from which the owner of the Jatau took an appeal to the parish court. This appeal was finally dismissed for want of prosecution, and execution issued, under which the constable seized the Jatau. This seizure seems to have been released, and Haeberle, the owner of the boat, filed his petition in the Second Judicial District Court in the parish of Jefferson, alleging that the judgment was a nullity; that the fieri facias was also a nullity; that the seizure was illegal; that Bar-ringer and the constable, Joachim, threatened to seize the boat again on her return to port; that the boat was worth six thousand dollars; and that the illegal acts of Barringer and Joachim had caused damages to Haeberle for which he claimed six hundred dollars. He also prayed that they be perpetually enjoined from seizing said steamboat or any other property of Haeberle under the said illegal writ.
The judgment of the court below dissolved the injunction with fifty dollars damages and 'dismissed the petition, and Haeberle appealed.
We consider it well settled that a steamboat or a ship can not be proceeded against in a State court in the form in which the suit was brought and prosecuted in the justice’s court. A creditor having a claim of any nature whatsoever against the master and the owners of a ship or other vessel may bring his suit in personam against his debtors; and he may avail himself of any conservatory process allowed by the laws of the State to secure and enforce his demand. Where the defendants are nonresidents, for example, the creditor may obtain a writ of attachment and may cause to be seized any property whatsoever belonging to his debtor, whether it be ship or other vessel or some other thing liable to seizure. So, where the debt is one which creates a lien and privilege, the creditor may cause a writ of provisional seizure or of sequestration *411to issue, as the one or the other may be appropriate, and the property on which he claims the lien or privilege may be seized under such writ, whether it be ship or other vessel or any other thing whatsoever. In all such cases the debtors are sued by name, sued in person, and the writ is merely auxiliary to hold the property upon which the lien or privilege exists until judgment can be obtained in personam, and the lien enforced by seizure ■ under fieri facias.
. But a suit against “ the steamboat Jatau, captain, and owners ” is not a suit in personam, since no person is named and no person could be condemned. The provisional seizure in such case is a proceeding in rem against the property seized, which our law does not permit except in those cases in which the thing upon which the lien is claimed has either been lost or abandoned by the owner, or the owner is either unknown or absent, and these requisites must be made to appear by proper affidavit.
The creditor may sue the captain and the owners of the vessel, and may seize the vessel provisionally, but he must name and cite by name the persons whom he charges as captain and owners, otherwise his proceeding is in rem to enforce a lien and privilege on the vessel.
The jurisprudence of the Supreme Court of the United States and of this State has settled conclusively that such proceedings in rem against a ship or vessel can not be had in a State court, and that it is only in the admiralty that liens and privileges on ships and vessels can be enforced by proceeding in rem in the name of and against the vessel itself. See the Moses Taylor, 4 Wallace; the Hine, 4 Wallace; the Belfast, 7 Wallace; and Brown vs. Matanzas, 19 An. 384.
In this latter case the suit was brought against the “ steamship Matanzas, captain, and owners,” and the vessel was sequestered. The distinction in all such cases is this: A creditor having also a lien and privilege on the vessel may sue his debtor in any State court having jurisdiction of the person and the amount, and he may attach the vessel or seize it under any conservatory process allowed by the local law, but if he wishes to proceed against the vessel by name and to seize it in limine he must sue in the admiralty, and the State courts are without jurisdiction.
This is not a suit for the nullity of a judgment. The plaintiff alleges the nullity and the illegal seizure and the threatened seizure of his property under execution issued on that judgment. Eor the wrong thus done he claims six hundred dollars damages, and he also prays to be protected by perpetual injunction. The jurisdiction of the district court can not be seriously questioned. The boat may have been detained in port by the seizure, may have lost freight and passage money which would have otherwise been earned, and the plaintiff might have *412been able to prove the full amount of damages sued for. At any rate, the amount sued for is sufficient, and we are to look to that amount to determine the jurisdiction.
The judgment of the justice’s court was void for want of jurisdiction, and it acquired no additional force or validity by the dismissal of the appeal to the parish court.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be avoided and reversed; that the injunction as prayed for in plaintiff’s petition and as originally granted in limine be reinstated and be made perpetual; and that the appellees pay the costs in both courts.